FILED
                             NOT FOR PUBLICATION                            MAR 02 2012

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                              FOR THE NINTH CIRCUIT



ZHENGRONG PENG,                                   No. 08-73078

               Petitioner,                        Agency No. A099-369-837

  v.
                                                  MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted February 21, 2012 **

Before:        FERNANDEZ, McKEOWN, and BYBEE, Circuit Judges.

       Zhengrong Peng, a native and citizen of China, petitions for review of the

Board of Immigration Appeals’ order dismissing his appeal from an immigration

judge’s (“IJ”) decision denying his application for asylum, withholding of removal,

and protection under the Convention Against Torture (“CAT”). We have


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
jurisdiction under 8 U.S.C. § 1252. We review for substantial evidence the

agency’s factual findings, applying the standards governing adverse credibility

determinations created by the Real ID Act. See Shrestha v. Holder, 590 F.3d 1034,

1039 (9th Cir. 2010). We deny the petition for review.

      Substantial evidence supports the IJ’s adverse credibility determination

because Peng’s testimony regarding when he began attending the home church was

inconsistent with his written declaration. See id. at 1046-1047 (“inability to

consistently describe the underlying events that gave rise to his fear was an

important factor that could be relied upon by the IJ in making an adverse

credibility determination”). In the absence of credible testimony, Peng’s asylum

and withholding of removal claims fail. See Farah v. Ashcroft, 348 F.3d 1153,

1156 (9th Cir. 2003).

      Because Peng’s CAT claim is based on the same testimony found to be not

credible, and he points to no other evidence that shows it is more likely than not he

would be tortured if returned to China, his CAT claim also fails. See id. at

1156-57.

      We reject Peng’s due process contention. See Lata v. INS, 204 F.3d 1241,

1246 (9th Cir. 2000) (requiring error and prejudice to prevail on due process

claim).


                                          2                                      08-73078
Finally, Peng’s request for oral argument is denied.

PETITION FOR REVIEW DENIED.




                                   3                   08-73078